

114 SRES 547 ATS: Recognizing the 75th anniversary of the American Tree Farm System.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 547IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Boozman (for himself and Mr. Leahy) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the 75th anniversary of the American Tree Farm System.
	
 Whereas forests, covering one-third of the land in the United States, provide clean air and drinking water, abundant wildlife habitats, recreation spaces, and renewable resources for buildings, furniture, energy, and paper needs, and also serve as an economic driver supporting well-paying jobs across the country;
 Whereas most of the forests of the United States are owned by families and individuals who reside in and steward rural regions;
 Whereas, in 1941, the American Tree Farm System (in this preamble referred to as the ATFS) was founded to help family and individual woodland owners sustain forests and the benefits that the forests provide;
 Whereas the ATFS is composed of more than 79,000 individuals and families, who together manage more than 20,500,000 acres of forest;
 Whereas the ATFS remains a strong and essential program to conserve and manage the forests of the United States and the benefits forests provide, especially in the face of challenges like wildfires, invasive insects and diseases, and growing development pressures;
 Whereas tree farmers invest time, manpower, and personal funds to practice sustainable forest management so that people across the United States can enjoy the benefits forests provide;
 Whereas the ATFS is made possible by volunteers from local small woodlands associations, conservation organizations, State forestry agencies, forest products companies, and the Cooperative Extension System;
 Whereas, to support family forests, family woodland owners, and continued voluntary conservation of working forests, it is important to expand the reach of ATFS to additional woodland owners; and
 Whereas 14 States in the United States have approved similar resolutions recognizing the importance of the ATFS: Now, therefore, be it
	
 That the Senate— (1)recognizes the 75th anniversary of the American Tree Farm System;
 (2)encourages the public to participate in activities that celebrate the anniversary and highlight the importance of this vital program, working family-owned forests, and the clean water, wildlife habitats, and wood supply that forests provide for all people in the United States; and
 (3)supports conservation and management of the trees and forests of the United States through landowner participation in—
 (A)the conservation reserve program established under subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.);
 (B)the environmental quality incentives program established under chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.);
 (C)the conservation stewardship program established under subchapter B of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838d et seq.);
 (D)the agricultural conservation easement program established under subtitle H of title XII of the Food Security Act of 1985 (16 U.S.C. 3865 et seq.); and
 (E)the forest stewardship program established under section 5 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103a).